KRUEGER, Judge.
The offense is rape. The punishment assessed is death.
There are no bills of exception in the record nor any objections to the court’s charge, consequently, there is nothing pre*110sented for review except the sufficiency of the evidence to sustain the conviction.
We have read the record carefully and have reached the conclusion that the evidence is ample to support the verdict. The record reflects that on the morning of April 15th, 1946, appellant came to the home of the injured party, her husband being absent, and inquired of her if she wanted her yard cut; receiving a negative reply, he pulled the screen door open, caught her, choked her, knocked her down, then obtained a piece of plank which had been broken from the lower part of the screen door and beat her on the head, knocking out some of her teeth, and continued to beat her until she was - unconscious, and then ravished her. During the fight and struggle, he lost his hat which he left when he hurriedly departed from the scene of the crime. He was apprehended the next day and made a voluntary confession which was introduced in evidence. The State proved the offense independent of the confession. The doctor who examined the injured party testified that the examination revealed that someone had had intercourse with her in the preceding three or four hours. Appellant did not testify .or offer any testimony tending to show an alibi or other affirmative defense.
Finding no reversible error in the record, the judgment of the trial court is affirmed.
Opinion approved by the Court.